T 0F. APP
                                                                                                                              JLI
                                                                                                               DIMS tON if

                                                                                                        2014 OCT _. 7\\
                                                                                                                        fir 10: 5t


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO

                                                  DIVISION II

CHRISTINE M. LEE,                                                                     No. 44705 -3 - II


                                        Appellant,


         v.

                                                                                  PUBLISHED OPINION
METRO          PARKS           TACOMA,       a   municipal

agency and GREATER                     METRO      PARKS
FOUNDATION,   a Washington                       nonprofit

 corporation,




                                        Respondents.




        MAxA, J. —          Christine Lee appeals the trial court' s grant of summary judgment

dismissing her claims against Metro Parks Tacoma based on her failure to wait 60 days after

presenting    a   tort   claim   to Metro Parks before   filing   suit,   in   violation of   RCW 4. 96. 020( 4). Lee


argues that she substantially complied with the 60 -day waiting period. We hold that the

legislature has now directed that strict compliance with the 60 -day waiting period is not required

and that substantial compliance will be sufficient. But we disagree that Lee substantially

complied with RCW 4. 96. 020( 4) under the facts of this case, and therefore affirm the trial court' s


grant of summary judgment

                                                         FACTS


         On June 28, 2009, Lee was injured at Owen Beach at Point Defiance Park in Tacoma,

which   is   operated     by   Metro Parks. On June 5, 2012, Lee           signed a claim      for damages form
No. 44705 -3 -II




stating that she was claiming damages against Metro Parks as a result of her injury. Metro Parks

received the claim form on June 8.


         On June 20, Lee filed a complaint for damages against Greater Metro Parks Foundation,


alleging that the Foundation owned the Owen Beach property. The Foundation is not a

governmental entity. On June 22, only 14 days after Metro Parks received the tort claim, Lee

filed a first amended complaint for damages. The amended complaint added Metro Parks as a


defendant, specifically alleging that Metro Parks was a municipal agency.

        Metro Parks and the Foundation subsequently moved for summary judgment on the

ground that Lee did not wait 60 days after submitting her tort claim before filing suit against

Metro Parks, in violation of RCW 4. 96. 020. The trial court granted summary judgment in favor

of Metro Parks and dismissed Lee' s lawsuit. 1 Lee appeals.

                                            ANALYSIS


A.       STANDARD OF REVIEW


         We review a trial court' s order granting summary judgment de novo. Frizzell v. Murray,

179 Wash. 2d 301, 306, 313 P.3d 1171 ( 2013).         Summary judgment is appropriate where, viewing

the evidence in the light most favorable to the nonmoving party, there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. CR 56( c);

Loeffelholz   v.   Univ. of Wash., 175 Wash. 2d 264, 271, 285 P.3d 854 ( 2012). The moving party

bears the initial burden    of   showing that there is   no genuine   issue   of material   fact.   Young v. Key

Pharms., Inc., 112 Wash. 2d 216, 225, 770 P.2d 182 ( 1989).             A moving defendant can meet this



1
    The Foundation     also prevailed on   summary judgment.      On appeal, Lee has not challenged the
trial court' s summary judgment dismissal of the Foundation.


                                                         2
No. 44705 -3 -II




burden by showing that there is an absence of evidence to support the plaintiffs case. Howell v.

Spokane & Inland Empire Blood Bank, 117 Wash. 2d 619, 624, 818 P.2d 1056 ( 1991).                The burden


then shifts to the plaintiff to come forward with sufficient evidence to establish the existence of


each essential element of   the   plaintiffs case.   Howell, 117 Wash. 2d   at   625. If the plaintiff does not


submit such evidence, summary judgment is appropriate. Howell, 117 Wash. 2d at 625.

         The trial court' s summary judgment order was based on its application of RCW 4. 96. 020.

Statutory interpretation is a question of law that we review de novo. Jametsky v. Olsen, 179
Wash. 2d 756, 761, 317 P.3d 1003 ( 2014).


         The goal of statutory interpretation is to determine and give effect to the legislature' s

intent. Jametsky, 179 Wash. 2d at 762. To determine legislative intent, we first look to the plain

language of the statute. Jametsky, 179 Wash. 2d at 762. We consider the meaning of the provision

in question, the context of the statute in which the provision is found, and related statutes. Lowy

v.   PeaceHealth, 174 Wash. 2d 769, 779, 280 P.3d 1078 ( 2012).      Undefined terms are given their


plain and ordinary meaning, which can be derived from a dictionary. Estate ofHaselwood v.

Bremerton Ice Arena, Inc., 166 Wash. 2d 489, 498, 210 P.3d 308 ( 2009). If a statute is


unambiguous, we must apply the statute' s plain meaning as an expression of legislative intent

without considering other sources of such intent. Jametsky, 179 Wash. 2d at 762.

          If the plain language of the statute is susceptible to more than one reasonable


interpretation, the statute is ambiguous. Jametsky, 179 Wash. 2d at 762. We resolve ambiguity by

considering other indications of legislative intent, including principles of statutory construction,

legislative history, and relevant case law. Jametsky, 179 Wash. 2d at 762.




                                                       3
No. 44705 -3 - II



B.       SUBSTANTIAL COMPLIANCE WITH RCW 4. 96. 020( 4)


         RCW 4. 96. 010( 1) states that a party must file a claim for damages with a local

governmental entity before commencing a tort action against that entity. RCW 4. 96. 020 outlines

the   process a    tort    claimant must   follow in   filing   a claim   for damages. The   claimant must: (   1)


prepare a tort claim form containing certain minimum information outlined in RCW

4. 96. 020( 3)(   a), (   2) have the claim form signed in one of the ways specified in RCW


4. 96. 020( 3)( b), (     3) present the claim by delivering or mailing the claim form to the person the

governmental        entity designates to receive       claims as    provided in RCW 4. 96. 020( 2), and ( 4) wait


until 60 days have elapsed after the claim was presented before commencing an action against

the governmental entity as provided in RCW 4. 96. 020( 4).

         Lee did not comply with the 60 -day waiting period required under RCW 4. 96. 020( 4).

Instead, she filed her amended complaint against Metro Parks only 14 days after Metro Parks had

received her claim for damages. Lee argues that her noncompliance with RCW 4. 96. 020( 4) does


not bar her claim if she substantially complied with the statutory requirement. We agree, but

hold that Lee did not present evidence sufficient to create a question of fact on substantial


compliance.




          1.      Substantial Compliance Applies to RCW 4. 96. 020( 4)


         In Medina v. Public Utility District No. 1 ofBenton County, our Supreme Court held that

the substantial compliance doctrine was inapplicable to the 60 -day waiting period in RCW

4. 96. 020( 4).     147 Wash. 2d 303, 317 -18, 53 P.3d 993 ( 2002). The court stated that a tort claimant


making a claim against a governmental entity must strictly comply with the RCW 4. 96. 020( 4)

waiting period, and therefore substantial compliance is immaterial. Medina, 147 Wash. 2d at 317.



                                                                4
No. 44705 -3 -II




  W] here time requirements are concerned, this court has held that `failure to comply with a

statutorily set time limitation cannot be considered substantial compliance' with the statute."

Medina, 147 Wash. 2d at 317 ( quoting City ofSeattle v. Pub. Employment Relations Comm 'n, 116
Wash. 2d 923, 929, 809 P.2d 1377 ( 1991)).


           However, in 2009 the legislature enacted a new subsection to RCW 4. 96. 020, which


states:



           With respect to the content of claims under this section and all procedural
           requirements in this section, this section must be liberally construed so that
           substantial compliance will be deemed satisfactory.

RCW 4. 96. 020( 5) (      emphasis added).         Therefore, the substantial compliance doctrine now applies


to the " procedural requirements" of RCW 4. 96. 020. The question here is whether the 60 -day

waiting period is a " procedural requirement."

           Our Supreme Court explained the meaning of the term " procedural" in Putman v.

Wenatchee Valley Medical Center, P.S., 166 Wash. 2d 974, 984- 85, 216 P.3d 374 ( 2009) and

Waples     v.   Yi, 169 Wash. 2d 152, 234 P.3d 187 ( 2010).          Both cases support a finding that a statutory

waiting period before filing suit is procedural.

           Putman involved a statute requiring a medical malpractice claimant to file a certificate of

merit     from   a medical expert    before   filing   a   lawsuit. 166 Wash. 2d at 984. The court analyzed


whether this statutory requirement was a " procedural" matter or a " substantive" matter. Putman,
166 Wash. 2d        at   984. The   court stated: "    Substantive law `creates, defines, and regulates primary

rights,'   while procedures involve the ` operations of the courts by which substantive law, rights,

and remedies are effectuated.' "          Putman, 166 Wash. 2d at 984 ( quoting City of Fircrest v. Jensen,

158 Wash. 2d 384, 394, 143 P.3d 776 ( 2006)).                 The court held that a statute requiring a medical



                                                               5
No. 44705 -3 - II



malpractice claimant to file a certificate of merit before filing a lawsuit was procedural " because

it   addresses   how to file        a claim   to   enforce a right provided         by    law." Putman, 166 Wash. 2d at 984.


In other words, the statute did not address the parties' primary rights, only the procedures to

effectuate those rights. Putman, 166 Wash. 2d at 985.

          In Waples,          our   Supreme Court      addressed       the issue    presented       in    our case —   the meaning of

 procedural"          in the   context of a   statutory waiting        period     for    filing   suit.   Waples involved former


RCW 7. 70. 100( 1), which required medical malpractice claimants to provide health care


providers with notice of             the intention to file     a   lawsuit   at   least 90 days before         filing   suit.   Waples,
169 Wash. 2d        at    155.    The court relied on Putman in holding that this statute involved procedural

law    rather   than    substantive     law. Waples, 169 Wash. 2d               at   161.    As in Putman, the court stated that


the statutory requirement was procedural because it addressed how to file a claim and dealt only

with    the   procedures       to   effectuate     primary   rights.   Waples, 169 Wash. 2d at 161.


           As with the statutory 90 -day notice requirement addressed in Waples, RCW 4. 96.020( 4)
requires that tort claimants against governmental entities wait 60 days after filing a tort claim

before    filing   suit.      Under Waples, this       constitutes a procedural requirement. 169 Wash. 2d at 161.


           RCW 4.96. 020( 5) states that substantial compliance will be deemed satisfactory for all

     procedural requirements" of RCW 4. 96. 020. Because under Waples the 60 -day waiting period

is a procedural requirement, we hold that strict compliance is not required and a claim against a


governmental entity is not barred if a tort claimant substantially complies with that waiting

period.
No. 44705 -3 - II



        2.        Standard for Substantial Compliance


        RCW 4. 96. 020( 5) states that procedural requirements like the 60 -day waiting

period must be liberally construed so that substantial compliance will be deemed

satisfactory. We must apply this liberal construction directive and substantial compliance

standard "   in   a manner    that promotes the purpose   of   the         filing
                                                                     claim -        statutes."   Medina,
147 Wash. 2d       at   310.   Substantial compliance of a statutory requirement means that the

 statute has been followed sufficiently so as to carry out the intent for which the statute

was adopted."         Banner Realty, Inc. v. Dep' t ofRevenue, 48 Wash. App. 274, 278, 738 P.2d
279 ( 1987) (     quoting In re Habeas Corpus ofSantore, 28 Wash. App. 319, 327, 623 P.2d
702 ( 1981)).


        The purpose of claim filing statutes is to " allow government entities time to

investigate,      evaluate, and settle claims."   Medina, 147 Wash. 2d at 310. Allowing time for

investigation and evaluation also provides an opportunity for governmental entities to

assess the potential costs and benefits of litigation. See Williams v. State, 76 Wash. App.
237, 248, 885 P.2d 845 ( 1994).        Accordingly, we analyze whether Lee substantially

complied with the 60 -day waiting period under RCW 4. 96. 020( 4) by considering the

status of Metro Parks' claim investigation, claim evaluation, and pursuit of settlement


negotiations.




        3.        No Evidence of Substantial Compliance


        Here, Lee has come forward with no evidence showing that the purpose of RCW

4. 96. 020( 4) had been satisfied when she filed suit only 14 days after Metro Parks received her

tort claim. Lee submitted no evidence that Metro Parks had completed its investigation and



                                                          7
No. 44705 -3 - II



evaluation, decided whether to accept or reject her claim, or engaged in settlement negotiations.


In fact, Lee submitted no evidence that Metro Parks had taken any action at all on her claim at

the time she filed her amended complaint.


         Because Metro Parks filed a summary judgment motion based on application of RCW

4. 96. 020( 4),   the burden shifted to Lee to come forward with evidence showing that she had

substantially complied with the 60 -day waiting period in that statute. Howell, 117 Wash. 2d at 625.

Lee failed to produce any such evidence. As a result, Metro Parks was entitled to summary

judgment on this issue.


         We affirm the trial court' s summary judgment dismissal of Lee' s lawsuit.




 I concur:




                                                    8
No. 44705 -3 -II




             MELNICK, J. —         I concur with the result the majority reaches; however, I write separately

to respectfully         state   my disagreement          with    the majority' s reasoning.         I would hold that the


legislatively created 60 -day waiting period of RCW 4. 96. 020 is a condition precedent to the filing

of   a   lawsuit      against     Metro Parks,         a governmental entity, with which there must be strict

compliance.



                                                             ANALYSIS


             STRICT COMPLIANCE WITH STATUTORY CONDITIONS PRECEDENT REQUIRED


             Article 2, section 26 of the Washington Constitution allows the legislature to waive

sovereign      immunity         and states, "   The legislature shall direct by law, in what manner, and in what

courts, suits        may be brought          against   the   state."       In 1961, the legislature first waived sovereign


immunity.           Former RCW 4. 92. 090 ( 1961).            However, in so doing, it took care to safeguard against

unnecessary lawsuits by enacting various requirements an individual must comply with before

filing   a   lawsuit    against    the State    or a governmental            entity.   One such safeguard is the tort claim


statutes. Ch. 4. 92 RCW; Ch. 4. 96 RCW. These statutes are rationally related to the government' s

interest in encouraging            negotiation and settlement of claims against                the government.   Medina v.


Pub. Util. Dist. No. 1 of Benton              County,    147 Wash. 2d 303, 317, 53 P.3d 993 ( 2002). This safeguard


to the filing of a lawsuit is widespread and not unique to Washington.2




2
    McNeil     v.    United States, 508 U.S. 106, 113 S. Ct. 1980, 124 L. Ed. 2d 21 ( 1993); 28 U.S. C. §
2675; Madsen         Idaho Dept. of Health and Welfare, 116 Idaho 758, 779 P.2d 433 ( 1989); Friel v.
                       v.

Boise    City   Hous. Auth., 126 Idaho 484, 887 P.2d 29 ( 1994); Farber v. State, 102 Idaho 398, 630
P.2d 685 ( 1981); Campbell             v.   City   of Lincoln, 195 Neb. 703, 240 N.W.2d 339 ( 1976); California
v. Superior Court ofKings County, 32 Cal. 4th 1234, 90 P.3d 116, 13 Cal. Rptr. 3d 534 (2004)

                                                                       9
No. 44705 -3 -II



         The prerequisites to filing tort claim lawsuits against the state and governmental entities in

Washington       are   found in     chapter   4. 92 RCW     and chapter     4. 96 RCW. One prerequisite found in


RCW 4. 96. 020( 4),       states, "   No action subject to the claim filing requirements of this section shall

be   commenced against            any local   governmental     entity ...     for damages arising out of tortious

conduct until sixty calendar days have elapsed after the claim has first been presented to the agent

of the governing body thereof."

         The requirement that a party must wait 60 calendar days after first filing a notice of claim

with a governmental entity before filing a tort action for damages against the governmental entity

is a condition precedent, or a legislatively imposed requirement, to filing a lawsuit against a

governmental          entity.      Our Supreme Court has held statutory waiting periods are valid

preconditions to bringing a lawsuit against a state entity. McDevitt v. Harbor View Med Center,

179 Wash. 2d 59, 66, 316 P.3d 469 ( 2013) ( "[ S] ubsequent decisions from this court have also allowed


the legislature to establish certain conditions precedent before suit can be brought against the


State. ").


         A plaintiff must strictly comply with the 60 -day condition precedent before filing a lawsuit

against a governmental           entity. Our Supreme Court has held that: "        It is impossible to substantially

comply       with a   statutory time limit....      It is   either complied with or   it is   not."   City of Seattle v.

Pub.   Emp' tRelations          Comm ' n, 116 Wash. 2d 923, 928 -29, 809 P.2d 1377 ( 1991). " Compliance with


a waiting period can be achieved only through meeting the time requirements of the statute."

Medina, 147 Wash. 2d at 317.




                                                              10
No. 44705 -3 - II




         Relying on Myles v. Clark County, 170 Wash. App. 521, 289 P.3d 650 ( 2012), review denied,

176 Wash. 2d 1015 ( 2013), Lee argues a 2009 amendment to RCW 4. 96. 020 requires that individuals


need   only substantially comply            with   the 60 -day waiting       period.   Appellant'   s   Br.   at   12 -14.   This


2009   amendment changed              RCW 4. 96. 020 in two            significant ways.   First, it added a section that


allowed    for        substantial   compliance     with   the "   procedural    requirements"    of     the   statute.       RCW

4. 96. 020( 5).       Second, it modified the 60 -day waiting period and gave plaintiffs an additional five

days to file      a   lawsuit. RCW 4. 96. 020( 4). If the legislature considered the pre -suit time limit to be


procedural, with which substantial compliance applies, it would not have also changed the 60 -day

time limit. Myles is inapplicable to this case because it did not involve the 60 -day presuit filing

requirement. It involved the notice requirement, a procedural matter.


         We       review questions of        statutory interpretation de       novo.   Bostain v. Food Express, Inc.,


159 Wash. 2d 700, 708, 153 P.3d 846 ( 2007).                   We construe statutes to effectuate the legislature' s


intent. Bostain, 159 Wash. 2d             at   708.   If the statute' s meaning is plain, we .give effect to the plain

meaning as expressive of the legislature' s intent. Bostain, 159 Wash. 2d at 708.

         The      plain     meaning    of   RCW 4. 96. 020( 5)          is apparent. RCW 4. 96. 020( 5) provides for


substantial compliance "[           w] ith respect to the content of claims under this section and all procedural

requirements."           The 60 -day time period is neither substantive nor procedural. In other words, it is

neither about what to file nor about how to file. It is a condition precedent to bringing a lawsuit.

This result is supported by our Supreme Court. McDevitt, 179 Wash. 2d at 64 -65 ( requirement that

plaintiff provide 90 days' notice before filing a medical malpractice lawsuit against the State is a




                                                                  11
No. 44705 -3 -I1



constitutional condition precedent).3 The right to bring suit against a governmental entity is not a

fundamental    right   but is   created     by    statute.   Medina, 147 Wash. 2d     at   312.   Thus, the right to file a


lawsuit against a governmental entity does not vest until the individual satisfies the specified

conditions   precedent.         Cook   v.   State, 83 Wash. 2d 599, 602 -03, 521 P.2d 725 ( 1974);               see    also




McDevitt, 179 Wash. 2d at 62 ( the legislature has the constitutional authority to alter the common

law doctrine of sovereign immunity and may establish pre- conditions to bring a lawsuit).

         Accordingly, I would hold that the legislatively created 60 -day waiting period in RCW

4. 96. 020 is a condition precedent to the filing of a lawsuit against a governmental entity. And, this

statutory time limit can only be achieved by meeting the time requirement. Because Lee failed to

comply with the applicable condition precedent by filing her lawsuit after providing Metro Parks

less than 60 days' notice, I would affirm the superior court' s grant of summary judgment in favor

of Metro Parks and its dismissal of Lee' s lawsuit on this basis.




3
     Conversely,     presuit     notice      requirements        for   lawsuits   involving      private   entities    are

unconstitutional.      See   also   Putnam       v.   Wenatchee Med. Ctr., 166 Wash. 2d 974, 216 P.3d 374 ( 2009)
    requirement that plaintiff file certificate of merit from medical expert with pleadings as
precondition   to   filing medical malpractice lawsuit unconstitutional);               Waples v. Yi, 169 Wash. 2d 152,
234 P.3d 187 ( 2010) ( in a suit between private parties, statute cannot require a plaintiff give 90

days' notice before filing medical malpractice lawsuit unconstitutional).


                                                               12